Order entered January 21, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-01278-CV

                           FREDERICK BROWN, Appellant

                                           V.

                NATIONSTAR MORTGAGE, LLC, ET AL., Appellees

                    On Appeal from the 95th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-10-03045-D

                                       ORDER
      We DENY appellant’s January 16, 2015 amended motion to quash the reporter’s record.

      We DENY appellant’s January 16, 2015 amended motion for sanctions.

                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE